ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims: After Final Response
This Office Action is responsive to the amendment filed on 18 May 2021. As directed by the amendment: no claims have been amended, Claims 7 and 17 have been previously cancelled, and no claims have been added.  Thus, Claims 1-6, 8-16, and 18-20 are presently pending in this application.
	Response to Arguments
The Applicant's arguments filed in the After Final Response filed 18 May 2021 have been fully considered but they are not persuasive. 
The Applicant particularly argues (Pages 5-7 of Response) that the combination of Koop and Brooke fails to disclose all of the claimed elements of Claims 1 and 11 as previously amended. However, the Examiner disagrees with these arguments. As stated in the previous Final Rejection Office Action mailed 19 March 2021, the combination of Koop and Brooke teaches of the limitations of Claims 1 and 11, including wherein the controller is configured to select an electrode combination for applying the ATP based on at least one of i) an accelerometer signal and ii) a previously detected evoked response. As previously described, Brooke teaches a similar IMD system for providing ATP (Abstract, paragraph 192, components, functionality and structural configuration depicted in the disclosure may be incorporated in an implantable pacemaker/defibrillator; paragraph 135, therapy device 600 includes circuitry for treating 
The control processor 240 can use patient status information received from patient status sensors 215 to schedule or initiate any of the functions disclosed herein, including selecting an electrode combination.  Patient status sensors 215 may include an activity monitor, a posture monitor, a respiration monitor, an oxygen level monitor, and an accelerometer, among others. 

Paragraph 135 further states (emphasis added):
In certain embodiments, the therapy device 600 may include circuitry for detecting and treating cardiac tachyarrhythmia via defibrillation therapy and/or anti-tachyarrhythmia pacing (ATP).

The Examiner maintains the Brook therefore reads on, “wherein the controller is configured to select an electrode combination for applying the ATP based on…an accelerometer signal”. The limitation does not require that the electrode combination is only based on an accelerometer signal (as the Applicant argues that Brook may base electrode selection on other sensors/feedback, Pages 6-7 of Response, however, the use of other sensors/feedback is not excluded by the claims). Furthermore, in response to the Applicant’s arguments (Pages 6-7 of Response) that Brook doesn’t explicitly describe using accelerometer signals for ATP therapy, the Examiner maintains that Paragraph 53 specifically states that the “control processor 240 can use patient status information received from patient status sensors 215 to schedule or initiate any of the functions disclosed herein, including selecting an electrode combination”, and since an accelerometer is defined by Brook to be a ‘patient status sensor’, which is then used to deliver ATP therapy (Paragraph 135). Therefore, the Examiner maintains that this reads based on…an accelerometer signal”, which is sufficiently broad to read on using the accelerometer sensor for electrode selection as disclosed by Brooke.  It is further noted by the Examiner that with respect to Claims 1 and 11, the claim recites “an electrode combination for applying the ATP”, which is an intended use of the electrode combination, and not necessarily the same electrodes as the earlier recited ‘plurality of coil electrodes’ which are configured to apply the ATP using the lead. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In addition, the Examiner maintains the Koop discloses the other limitations of Claims 1 and 11, as previously described in the Final Rejection Office Action mailed 19 March 2021. As previously stated, Koop discloses a subcutaneous implantable cardioverter-defibrillator (SICD) implantable in a subject (Abstract, paragraph 13, IMD is an implantable defibrillator; paragraph 93, IMD may be an implantable defibrillator, pulse generator, etc; paragraph 102, pulse generator circuitry 510 electrically connected to electrodes 526A-D to perform electrical stimulation therapies including cardioversion/defibrillation therapy) comprising: a case comprising a controller (Fig. 5A, housing 502 and operational circuitry 504 and processing circuitry 512; paragraphs 94, 99 and 103, IMD 500 includes housing 502 and operational circuitry 504 which further includes processing circuitry 512 that’s configured to control the operation of IMD 500); and at least one conductive lead extending from the case, the at least one conductive lead comprising a plurality of coil electrodes, wherein the SICD is configured, via the controller, to apply anti-tachicardia pacing (ATP) to the subject using the at least one conductive lead (Fig. 5A, leads 522 and 524; paragraph 95 and 96, leads 522 and 524) comprising a plurality of coil electrodes (Fig. 5A, electrodes 526A-D; paragraph 98, leads 522 and 524 includes electrodes 526A-D wherein the electrodes may take the form of coil electrodes), wherein the SICD is configured, via the controller, to apply antitachycardia pacing (ATP) to the subject using the at least one conductive lead (Paragraph 102, pulse generator electrically connected to the electrodes 526A-D to performs ATP therapy). Therefore, the Examiner maintains that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the IMD disclosed by Koop to further include using an accelerometer to select an electrode combination as taught by Brooke because such a modification is combining prior art elements according to known methods (adding an accelerometer to select electrode combination to an IMD with multiple electrodes, as taught by Brook) to yield predictable results of providing ATP therapy (as also taught by Brook as explained above). Therefore, Claims 1 and 11 remain rejected as described in the previous Final Rejection Office Action mailed 19 March 2021. 
The Applicant further argues (Page 7 of Response) that Koop in combination with Brooke, further in view of Sharma, does not disclose all of the claimed elements of Claim 10. The Examiner agrees that Koop and Brooke in combination does not disclose wherein the controller is configured to cause ATP pulses to be delivered at a predetermined percentage of a cycle length, and wherein the controller is configured to adjust at least one of an output intensity and the predetermined percentage for subsequent pulses based at least in part on whether capture is achieved. However, the Examiner maintains that Sharma teaches these features. Sharma teaches a similar ICD system for applying ATP (Abstract; paragraph 5, ICD provides ATP) wherein a controller causes ATP pulses to be delivered at a predetermined percentage of a cycle length and wherein the controller is configured to adjust at least the predetermined percentage for subsequent pulses based at least in part on whether capture is achieved (Paragraph 45, method for adjusting pulse cycle length in ATP routine where when the ATP fails to terminate the event, the cycle length is adjusted by a predetermined value). 
Paragraph 45 of Sharma states:
The initial ATP routine can include a number of pulses spaced at some cycle length and a final pulse spaced at a shorter cycle length.  In step 1604, it is determined if the initial ATP routine was successful….  In step 1608, if the initial ATP failed to terminate the VT, the cycle length of the last pulse for the next ATP is decreased by a first change in cycle length…. the first change in cycle length can be chosen based on some determination of how much change in the last pulse cycle length is desired.  Since initially it has not yet been determined if an aggressive change in cycle length for the last pulse is 
needed, the first change selected in cycle length may be chosen to be a smaller, less aggressive change. 

Paragraphs 47-49 (in reference to the flowchart of Fig. 16) further describe initiating more aggressive and less aggressive changes in cycle length for the ATP pulses based on whether capture has been achieved. For example, Paragraph 48 states, “the second change in cycle length for the last pulse is subtracted from the current cycle length and is chosen to be greater than the first change in cycle length.” Therefore, the Examiner maintains that Sharma teaches these limitations of Claim 10, and thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the IMD disclosed by Koop and Brooke in combination to further include adjusting the ATP cycle length as taught by Sharma because such a modification is combining prior art according to known methods (adding adjusting ATP cycle length to IMD that provides ATP therapy) to yield predictable results of providing effect ATP therapy, as previously described in the Final Rejection Office Action. 
No additional arguments were made with respect to the previously cited Gilman, Stahmann, Maskara et al., and Ousdigian references, or with respect to dependent Claims 2-6, 8-9, 12-16, and 18-20. Therefore, Claims 1-6, 8-16, and 18-20 are rejected as previously described in the Final Rejection Office Action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.B./Examiner, Art Unit 3792                                                                                                                                                                                             
/Eric D. Bertram/Primary Examiner, Art Unit 3792